




Exhibit 10.5
FORM OF INDEMNIFICATION AGREEMENT
THIS INDEMNIFICATION AGREEMENT (this “Agreement”), dated as of                ,
is made by and between Covidien Ltd., a Bermuda company, and (“Indemnitee”).
WHEREAS, Covidien Ltd. has effected a scheme of arrangement under Bermuda law
(the “Scheme of Arrangement”) pursuant to which the shareholders of Covidien
Ltd. became shareholders of Covidien plc, and Covidien Ltd. became a wholly
owned subsidiary of Covidien plc;
WHEREAS, Covidien Ltd. is a wholly owned subsidiary of Covidien plc;
WHEREAS, it is essential to Covidien Ltd. and Covidien plc that Covidien plc
retain and attract as directors and secretary the most capable persons
available;
WHEREAS, Covidien Ltd. has requested that the Indemnitee serve as a director,
officer, secretary or employee of Covidien plc, and, if requested to do so by
Covidien Ltd., as a director, officer, secretary, employee, trustee, agent, or
fiduciary of another foreign or domestic corporation, partnership, limited
liability company, joint venture, employee benefit plan, trust, or other
Enterprise; and
WHEREAS, each of Covidien plc, Covidien Ltd. and Indemnitee recognize the
increased risk of litigation and other claims currently being asserted against
directors and officers of companies;
WHEREAS, due to restrictions imposed by Irish law, the Articles of Association
of Covidien plc do not confer indemnification and advancement rights on its
directors and secretary as broad as the indemnification and advancement rights
that, prior to the effectiveness of the Scheme of Arrangement, were provided by
the bye-laws of Covidien Ltd. to its directors and secretary;
WHEREAS, in recognition of Indemnitee’s need for (i) substantial protection
against personal liability, (ii) specific contractual assurance that such
protection will be available to Indemnitee (regardless of, among other things,
any amendment to or revocation of Covidien plc’s Articles of Association, the
certificate of incorporation or bye-laws of Covidien Ltd. (the “Covidien Ltd.
Organizational Documents”) or any change in the composition of Covidien plc’s
Board of Directors or acquisition transaction relating to Covidien plc),
Covidien Ltd. wishes to provide in this Agreement for the indemnification by
Covidien Ltd. of and the advancing by Covidien Ltd. of expenses to Indemnitee as
set forth in this Agreement;
NOW, THEREFORE, in consideration of the above premises and of Indemnitee
continuing to serve Covidien plc directly or, at Covidien Ltd.’s request, with
another Enterprise, and intending to be legally bound hereby, the parties agree
as follows:



    



--------------------------------------------------------------------------------






1.    Certain Definitions.
(a) Affiliate: any corporation or other person or entity that directly, or
indirectly through one or more intermediaries, controls or is controlled by, or
is under common control with, the person specified.
(b) Board: the Board of Directors of Covidien plc.
(c) Change in Control: shall be deemed to have occurred if:
(i) any “person,” as such term is used in Sections 3(a)(9) and 13(d) of the
Exchange Act, becomes a “beneficial owner,” as such term is used in Rule 13d-3
promulgated under the Exchange Act, of 50% or more of the Voting Shares (as
defined below) of Covidien plc;
(ii) the majority of the Board consists of individuals other than Incumbent
Directors, which term means the members of the Board as of the Transaction Time
(as defined in the Scheme of Arrangement), provided that any person becoming a
director subsequent to such time whose election or nomination for election was
supported by three-quarters of the directors who immediately prior to such
election or nomination for election comprised the Incumbent Directors shall be
considered to be an Incumbent Director;
(iii) Covidien plc adopts any plan of liquidation providing for the distribution
of all or substantially all of its assets;
(iv) all or substantially all of the assets or business of Covidien plc is
disposed of pursuant to a merger, consolidation or other transaction (unless the
shareholders of Covidien plc immediately prior to such a merger, consolidation
or other transaction beneficially own, directly or indirectly, in substantially
the same proportion as they owned the Voting Shares of Covidien plc, all of the
Voting Shares or other ownership interests of the entity or entities, if any,
that succeed to the business of Covidien plc); or
(v) Covidien plc combines with another company and is the surviving entity but,
immediately after the combination, the shareholders of Covidien plc immediately
prior to the combination hold, directly or indirectly, 50% or less of the Voting
Shares of the combined company (there being excluded from the number of shares
held by such shareholders, but not from the Voting Shares of the combined
company, any shares received by Affiliates of such other company in exchange for
shares of such other company), provided, however, that any occurrence that
would, in the absence of this proviso, otherwise constitute a Change in Control
pursuant to any of clause (i), (iii), (iv) or (v) above, shall not constitute a
Change in Control if such occurrence is approved by a majority of the directors
on the Board who were directors immediately prior to such occurrence.
(d) Enterprise: Covidien plc and any other corporation, limited liability
company, partnership, joint venture, trust, employee benefit plan or other
enterprise of which Indemnitee is or was serving at the request of Covidien Ltd.
as a director, officer, secretary, trustee, general partner, managing member,
fiduciary, board of directors’ committee member, employee or agent.

2



--------------------------------------------------------------------------------




(e) Exchange Act: the U.S. Securities Exchange Act of 1934, as amended.
(f) Expenses: any expense, liability, or loss, including attorneys’ fees,
judgments, fines, ERISA excise taxes and penalties, amounts paid or to be paid
in settlement, any interest, assessments, or other charges imposed thereon, any
federal, state, local, or foreign taxes imposed as a result of the actual or
deemed receipt of any payments under this Agreement, and all other costs and
obligations, paid or incurred in connection with investigating, defending,
prosecuting (subject to Section 2(b)), being a witness in, participating in
(including on appeal), or preparing for any of the foregoing in, any Proceeding
relating to any Indemnifiable Event. Expenses also shall include Expenses
incurred in connection with any appeal resulting from any Proceeding, including
without limitation the premium, security for, and other costs relating to any
cost bond, supersedeas bond, or other appeal bond or its equivalent.
(g) Indemnifiable Event: (i) any event or occurrence that takes place either
prior to or after the execution of this Agreement, related to the fact that
Indemnitee is or was a director, officer, secretary or employee of Covidien plc,
or while a director or secretary of Covidien plc is or was serving at the
request of Covidien Ltd. as a director, officer, secretary, employee, trustee,
agent, or fiduciary of another foreign or domestic corporation, partnership,
limited liability company, joint venture, employee benefit plan, trust, or other
Enterprise, or related to anything done or not done by Indemnitee in any such
capacity, whether or not the basis of the Proceeding is alleged action in an
official capacity as a director, officer, secretary, employee, trustee, agent,
or fiduciary or in any other capacity while serving as a director, officer,
secretary, employee, trustee, agent, or fiduciary, (ii) any event or fact
related to the fact that Indemnitee is or was a director, officer, employee,
trustee, agent, or fiduciary of Covidien Ltd. or another foreign or domestic
corporation, partnership, limited liability company, joint venture, employee
benefit plan, trust, or other Enterprise and that related to the subject matter
of the investigations referred to in Covidien Ltd.’s Form 10 as filed on June 8,
2007 or any other investigation (whether or not Covidien Ltd. is or was a target
of such investigation) by any government entity covering subject matter that is
substantially similar to the subject matter of, or arises out of, the foregoing
investigations or (iii) any event or occurrence that took place prior to the
Transaction Time (as defined in the Scheme of Arrangement), related to the fact
that Indemnitee was a director or officer of Covidien Ltd., or while a director
or officer of Covidien Ltd. was serving at the request of Covidien Ltd. as a
director, officer, employee, trustee, agent, or fiduciary of another foreign or
domestic corporation, partnership, limited liability company, joint venture,
employee benefit plan, trust, or other Enterprise, or was a director, officer,
employee, trustee, agent, or fiduciary of a foreign or domestic corporation that
was a predecessor corporation of Covidien Ltd. or another Enterprise at the
request of such predecessor corporation, or related to anything done or not done
by Indemnitee in any such capacity, whether or not the basis of the Proceeding
is alleged action in an official capacity as a director, officer, employee,
trustee, agent, or fiduciary or in any other capacity while serving as a
director, officer, employee, trustee, agent, or fiduciary.
(h) Independent Counsel: the meaning specified in Section 3.
(i) Proceeding: any threatened, pending, or completed action, suit, or
proceeding or any alternative dispute resolution mechanism (including an action
by or in the right of Covidien plc), or any inquiry, hearing, or investigation,
whether conducted by Covidien plc or any other party,

3



--------------------------------------------------------------------------------




that Indemnitee in good faith believes might lead to the institution of any such
action, suit, or proceeding, whether civil, criminal, administrative,
investigative, or other.
(j) Reviewing Party: the meaning specified in Section 3.
(k) Voting Shares: shares of any class or classes having general voting power
under ordinary circumstances, in the absence of contingencies, to elect the
directors (or similar function) of an Enterprise.
2.    Agreement to Indemnify.
(a) General Agreement. In the event Indemnitee was, is, or becomes a party to or
witness or other participant in, or is threatened to be made a party to or
witness or other participant in, a Proceeding by reason of (or arising in part
out of) an Indemnifiable Event, Covidien Ltd. shall indemnify Indemnitee from
and against any and all Expenses to the fullest extent permitted by law, as the
same exists or may hereafter be amended or interpreted (but in the case of any
such amendment or interpretation, only to the extent that such amendment or
interpretation permits Covidien Ltd. to provide broader indemnification rights
than were permitted prior thereto). The parties hereto intend that this
Agreement shall provide for indemnification in excess of that expressly
permitted by statute or provided by Covidien plc’s Articles of Association, the
separate deed of indemnification which Indemnitee has with Covidien plc, the
Covidien Ltd. Organizational Documents or applicable law.
(b) Initiation of Proceeding. Notwithstanding anything in this Agreement to the
contrary, Indemnitee shall not be entitled to indemnification pursuant to this
Agreement in connection with any Proceeding initiated by Indemnitee against
Covidien plc or any of its subsidiaries or any director, officer or employee of
Covidien plc or any of its subsidiaries unless (i) Covidien plc has joined in or
the Board has consented to the initiation of such Proceeding; (ii) the
Proceeding is one to enforce indemnification rights under Section 4; or
(iii) the Proceeding is instituted after a Change in Control and Independent
Counsel has approved its initiation.
(c) Expense Advances. If so requested by Indemnitee, Covidien Ltd. shall advance
(within five business days of such request) any and all Expenses to Indemnitee
(an “Expense Advance”); provided that, (i) such Expense Advance shall be made
only upon delivery to Covidien Ltd. of an undertaking by or on behalf of the
Indemnitee to repay the amount thereof if it is ultimately determined that
Indemnitee is not entitled to be indemnified by Covidien Ltd., (ii) Covidien
Ltd. shall not (unless a court of competent jurisdiction shall determine
otherwise) be required to make an Expense Advance if and to the extent that the
Reviewing Party has determined that Indemnitee is not permitted to be
indemnified under applicable law, and (iii) if and to the extent that the
Reviewing Party determines after payment of one or more Expense Advances that
Indemnitee would not be permitted to be so indemnified under applicable law,
Covidien Ltd. shall be entitled to be reimbursed by Indemnitee (who hereby
agrees to reimburse Covidien Ltd.) for all such amounts theretofore paid. If
Indemnitee has commenced or commences legal proceedings in a court of competent
jurisdiction or commences arbitration to secure a determination that Indemnitee
is entitled to indemnification or Expense Advance, as provided in Section 4, any
determination made by the Reviewing Party that Indemnitee would not be permitted
to be indemnified under applicable law shall not be binding, and Indemnitee
shall not

4



--------------------------------------------------------------------------------




be required to reimburse Covidien Ltd. for any Expense Advance until a final
determination is made with respect thereto (as to which all rights of appeal
therefrom have been exhausted or have lapsed). Indemnitee’s obligation to
reimburse Covidien Ltd. for Expense Advances shall be unsecured and no interest
shall be charged thereon.
(d) Mandatory Indemnification. Notwithstanding any other provision of this
Agreement, to the extent that Indemnitee has been successful on the merits or
otherwise in defense of any Proceeding relating in whole or in part to an
Indemnifiable Event or in defense of any issue or matter therein, Indemnitee
shall be indemnified by Covidien Ltd. hereunder against all Expenses incurred in
connection therewith.
(e) Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by Covidien Ltd. for some or a portion of
Expenses, but not, however, for the total amount thereof, Covidien Ltd. shall
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled.
(f) Prohibited Indemnification. No indemnification pursuant to this Agreement
shall be paid by Covidien Ltd.:
(i) on account of any Proceeding in which a final and non-appealable judgment is
rendered against Indemnitee for an accounting of profits made from the purchase
or sale by Indemnitee of securities of Covidien plc pursuant to the provisions
of Section 16(b) of the Exchange Act or similar provisions of any federal,
state, or local laws;
(ii) if a court of competent jurisdiction by a final and non-appealable
judgment, shall determine that such indemnification is not permitted under
applicable law;
(iii) on account of any Proceeding relating to an Indemnifiable Event as to
which the Indemnitee has been convicted of a crime constituting a felony under
the laws of the jurisdiction where the criminal action had been brought (or,
where a jurisdiction does not classify any crime as a felony, a crime for which
Indemnitee is sentenced to death or imprisonment for a term exceeding one year);
or
(iv) on account of any Proceeding brought by Covidien plc or any of its
subsidiaries against Indemnitee; or
(v) on account of any Proceeding relating to an Indemnifiable Event described in
clause (iii) of the definition thereof that is initiated after the sixth
anniversary of the Transaction Time.
3.     Reviewing Party; Exhaustion of Remedies. 
(a) Prior to any Change in Control, the reviewing party (the “Reviewing Party”)
shall be any appropriate person or body consisting of a member or members of the
Board or any other person or body appointed by the Board who is not a party to
the particular Proceeding with respect to which Indemnitee is seeking
indemnification; after a Change in Control, the Independent Counsel referred to
below shall become the Reviewing Party. With respect to all matters arising
after a Change in Control concerning the rights of Indemnitee to indemnity
payments and Expense Advances under this Agreement, the separate deed of
indemnification which Indemnitee

5



--------------------------------------------------------------------------------




has with Covidien plc or any other agreement to which Covidien plc or any of its
Affiliates is a party or under applicable law, Covidien plc’s Articles of
Association or the Covidien Ltd. Organizational Documents now or hereafter in
effect relating to indemnification for Indemnifiable Events, Covidien plc and
Covidien Ltd. shall seek legal advice only from independent counsel
(“Independent Counsel”) selected by Indemnitee and approved by Covidien plc
(which approval shall not be unreasonably withheld), and who has not otherwise
performed services for Covidien plc, Covidien Ltd. or the Indemnitee (other than
in connection with indemnification matters) within the last five years. The
Independent Counsel shall not include any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing Covidien plc, Covidien Ltd. or Indemnitee in an action
to determine Indemnitee’s rights under this Agreement. Such counsel, among other
things, shall render its written opinion to Covidien plc, Covidien Ltd. and
Indemnitee as to whether and to what extent the Indemnitee should be permitted
to be indemnified under applicable law. In doing so, the Independent Counsel may
consult with (and rely upon) counsel in any appropriate jurisdiction who would
qualify as Independent Counsel (“Local Counsel”). Covidien Ltd. agrees to pay
the reasonable fees of the Independent Counsel and the Local Counsel and to
indemnify fully such counsel against any and all expenses (including attorneys’
fees), claims, liabilities, loss, and damages arising out of or relating to this
Agreement or the engagement of Independent Counsel or the Local Counsel pursuant
hereto.
(b) Prior to making written demand on Covidien Ltd. for indemnification pursuant
to Section 4(a) or making a request for Expense Advance pursuant to
Section 2(c), Indemnitee shall (i) seek such indemnification or Expense Advance,
as applicable, under any applicable insurance policy and (ii) request that
Covidien plc consider in its discretion whether to make such indemnification or
Expense Advance, as applicable. Upon any such request by Indemnitee of Covidien
plc, Covidien plc shall consider whether to make such indemnification or Expense
Advance, as applicable, based on the facts and circumstances related to the
request. Covidien plc may require, as a condition to making any indemnification
or Expense Advance, as applicable, that Indemnitee enter into an agreement
providing for such indemnification or Expense Advance, as applicable, to be made
subject to substantially the same terms and conditions applicable to an
indemnification or Expense Advance, as applicable, by Covidien Ltd. hereunder
(including, without limitation, conditioning any Expense Advance upon delivery
to Covidien plc of an undertaking of the type described in clause (i) of the
proviso to Section 2(c)). In the event indemnification or Expense Advance, as
applicable, is not received pursuant to an insurance policy, or from Covidien
plc, within 5 business days of the later of Indemnitee’s request of the insurer
and Indemnitee’s request of Covidien plc as provided in the first sentence of
this Section 3(b), Indemnitee may make written demand on Covidien Ltd. for
indemnification pursuant to Section 4(a) or make a request for Expense Advance
pursuant to Section 2(c), as applicable.
4.    Indemnification Process and Appeal.
(a) Indemnification Payment. Indemnitee shall be entitled to indemnification of
Expenses, and shall receive payment thereof, from Covidien Ltd. in accordance
with this Agreement as soon as practicable after Indemnitee has made written
demand on Covidien Ltd. for indemnification, unless the Reviewing Party has
given a written opinion to Covidien Ltd. that Indemnitee is not entitled to
indemnification under applicable law.

6



--------------------------------------------------------------------------------




(b) Adjudication or Arbitration. (i) Regardless of any action by the Reviewing
Party, if Indemnitee has not received full indemnification or Expense Advance to
which Indemnitee is entitled hereunder within thirty days after making a demand
or request in accordance with Section 4(a) or Section 2(c), as applicable (a
“Nonpayment”), Indemnitee shall have the right to enforce its indemnification
rights under this Agreement by commencing litigation in any federal or state
court located in New York County, State of New York (a “New York Court”) having
subject matter jurisdiction thereof seeking an initial determination by the
court or by challenging any determination by the Reviewing Party or any aspect
thereof. Any determination by the Reviewing Party not challenged by Indemnitee
in any such litigation shall be binding on Covidien plc, Covidien Ltd. and
Indemnitee. The remedy provided for in this Section 4 shall be in addition to
any other remedies available to Indemnitee at law or in equity. Covidien plc,
Covidien Ltd. and Indemnitee hereby irrevocably and unconditionally (A) consent
to submit to the non-exclusive jurisdiction of the New York Court for purposes
of any action or proceeding arising out of or in connection with this Agreement,
(B) waive any objection to the laying of venue of any such action or proceeding
in the New York Court, and (C) waive, and agree not to plead or to make, any
claim that any such action or proceeding brought in the New York Court has been
brought in an improper or inconvenient forum. For the avoidance of doubt,
nothing in this Agreement shall limit any right Indemnitee may have under
applicable law to bring any action or proceeding in any other court.
(ii) Alternatively, in the case of a Nonpayment, Indemnitee, at his or her
option, may seek an award in arbitration to be conducted by a single arbitrator
pursuant to the Commercial Arbitration Rules of the American Arbitration
Association.
(iii) In the event that a determination shall have been made pursuant to
Section 4(a) or 2(c) of this Agreement that Indemnitee is not entitled to
indemnification or Expense Advance, any judicial proceeding or arbitration
commenced pursuant to this Section 4(b) shall be conducted in all respects as a
de novo trial, or arbitration, on the merits, and Indemnitee shall not be
prejudiced by reason of that adverse determination. In any judicial proceeding
or arbitration commenced pursuant to this Section 4(b) Covidien Ltd. shall have
the burden of proving Indemnitee is not entitled to indemnification or
advancement of Expenses, as the case may be. If Indemnitee commences a judicial
proceeding or arbitration pursuant to this Section 4(b), Indemnitee shall not be
required to reimburse Covidien Ltd. for any advances pursuant to Section 2(c)
until a final determination is made with respect to Indemnitee’s entitlement to
indemnification (as to which all rights of appeal have been exhausted or
lapsed).
(iv) In the event that Indemnitee, pursuant to this Section 4(b), seeks a
judicial adjudication of or an award in arbitration to enforce his or her rights
under, or to recover damages for breach of, this Agreement, and it is determined
in said judicial adjudication or arbitration that Indemnitee is entitled to
receive all of the indemnification or advancement of Expenses sought, Indemnitee
shall be entitled to recover from Covidien Ltd., and shall be indemnified by
Covidien Ltd. against, any and all Expenses actually and reasonably incurred by
him in such judicial adjudication or arbitration. If it shall be determined in
said judicial adjudication or arbitration that Indemnitee is entitled to receive
part but not all of the indemnification or advancement of Expenses sought, the
Indemnitee shall be entitled to recover from Covidien Ltd., and shall be
indemnified by Covidien Ltd. against, any and all Expenses reasonably incurred
by Indemnitee in connection with such judicial adjudication or arbitration.

7



--------------------------------------------------------------------------------




(c) Defense to Indemnification, Burden of Proof, and Presumptions. (i) It shall
be a defense to any action brought by Indemnitee against Covidien Ltd. to
enforce this Agreement that it is not permissible under applicable law for
Covidien Ltd. to indemnify Indemnitee for the amount claimed.
(ii) In connection with any action or any determination by the Reviewing Party
or otherwise as to whether Indemnitee is entitled to be indemnified hereunder,
the burden of proving such a defense or determination shall be on Covidien Ltd..
(iii) Neither the failure of the Reviewing Party to have made a determination
prior to the commencement of such action by Indemnitee that indemnification of
the Indemnitee is proper under the circumstances because Indemnitee has met the
standard of conduct set forth in applicable law, nor an actual determination by
the Reviewing Party that the Indemnitee had not met such applicable standard of
conduct, shall, of itself, be a defense to the action or create a presumption
that the Indemnitee has not met the applicable standard of conduct.
(iv) For purposes of this Agreement, to the fullest extent permitted by law, the
termination of any claim, action, suit, or proceeding, by judgment, order,
settlement (whether with or without court approval), conviction, or upon a plea
of nolo contendere, or its equivalent, shall not, of itself, create a
presumption that Indemnitee did not meet any particular standard of conduct or
have any particular belief or that a court has determined that indemnification
is not permitted by applicable law.
(v) For purposes of any determination of good faith, Indemnitee shall be deemed
to have acted in good faith if Indemnitee’s action is based on the records or
books of account of any Enterprise, including financial statements, or on
information supplied to Indemnitee by the management of such Enterprise in the
course of their duties, or on the advice of legal counsel for such Enterprise or
on information or records given or reports made to such Enterprise by an
independent certified public accountant or by an appraiser or other expert
selected by such Enterprise. The provisions of this Section 4(c)(v) shall not be
deemed to be exclusive or to limit in any way the other circumstances in which
Indemnitee may be deemed or found to have met the applicable standard of conduct
set forth in applicable law.
(vi) The knowledge and/or actions, or failure to act, of any other director,
trustee, partner, managing member, fiduciary, officer, agent or employee of any
Enterprise shall not be imputed to Indemnitee for purposes of determining any
right to indemnification under this Agreement.
(vii) Covidien Ltd. shall be precluded from asserting in any judicial proceeding
or arbitration commenced pursuant to this Agreement that the procedures or
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any court or before any arbitrator that Covidien Ltd. is bound by
all the provisions of this Agreement.
5.    Indemnification for Expenses Incurred in Enforcing Rights. In addition to
Indemnitee’s rights under Section 4(b)(iv), Covidien Ltd. shall indemnify
Indemnitee against any and all Expenses that are incurred by Indemnitee in
connection with any action brought by Indemnitee:

8



--------------------------------------------------------------------------------




(a) for indemnification or advance payment of Expenses under any agreement to
which Covidien Ltd. or any of its Affiliates is a party (other than this
Agreement) or under applicable law, Covidien plc’s Articles of Association or
the Covidien Ltd. Organizational Documents now or hereafter in effect relating
to indemnification or advance payment of Expenses for Indemnifiable Events (it
being specified, for the avoidance of doubt, that this clause (a) shall not be
deemed to provide Indemnitee with a right to the indemnification or advance
payment of Expenses being sought in such action), and/or
(b) for recovery under directors’ and officers’ liability insurance policies
maintained by Covidien plc,
but, in either case, only in the event that Indemnitee ultimately is determined
to be entitled to such indemnification or expense advance or insurance recovery,
as the case may be. In addition, Covidien Ltd. shall, if so requested by
Indemnitee, advance the foregoing Expenses and any Expenses incurred in any
action brought pursuant to Section 4 to Indemnitee, subject to and in accordance
with Section 2(c).
6.    Notification and Defense of Proceeding.
(a) Notice. Promptly after receipt by Indemnitee of notice of the commencement
of any Proceeding, Indemnitee shall, if a claim in respect thereof is to be made
against Covidien Ltd. under this Agreement, notify Covidien plc and Covidien
Ltd. of the commencement thereof; but the omission so to notify Covidien plc and
Covidien Ltd. will not relieve Covidien Ltd. from any liability that it may have
to Indemnitee, except as provided in Section 6(c).
(b) Defense. With respect to any Proceeding as to which Indemnitee notifies
Covidien plc and Covidien Ltd. of the commencement thereof, Covidien Ltd. will
be entitled to participate in the Proceeding at its own expense and except as
otherwise provided below, to the extent Covidien Ltd. so wishes, it may assume
the defense thereof with counsel reasonably satisfactory to Indemnitee. After
notice from Covidien Ltd. to Indemnitee of its election to assume the defense of
any Proceeding, Covidien Ltd. shall not be liable to Indemnitee under this
Agreement or otherwise for any Expenses subsequently incurred by Indemnitee in
connection with the defense of such Proceeding other than reasonable costs of
investigation or as otherwise provided below. Indemnitee shall have the right to
employ legal counsel in such Proceeding, but all Expenses related thereto
incurred after notice from Covidien Ltd. of its assumption of the defense shall
be at Indemnitee’s expense unless: (i) the employment of legal counsel by
Indemnitee has been authorized by Covidien Ltd., (ii) Indemnitee has reasonably
determined that there may be a conflict of interest between Indemnitee and
Covidien Ltd. in the defense of the Proceeding, (iii) after a Change in Control,
the employment of counsel by Indemnitee has been approved by the Independent
Counsel, or (iv) Covidien Ltd. shall not in fact have employed counsel to assume
the defense of such Proceeding, in each of which cases all Expenses of the
Proceeding shall be borne by Covidien Ltd. Covidien Ltd. shall not be entitled
to assume the defense of any Proceeding (x) brought by or on behalf of Covidien
plc or Covidien Ltd., (y) as to which Indemnitee shall have made the
determination provided for in (ii) above or (z) after a Change in Control (it
being specified, for the avoidance of doubt, that Covidien Ltd. may assume
defense of any such proceeding described in this sentence with Indemnitee’s
consent, provided that any

9



--------------------------------------------------------------------------------




such consent shall not affect the rights of Indemnitee under the foregoing
provisions of this Section 6(b)).
(c) Settlement of Claims. Covidien Ltd. shall not be liable to indemnify
Indemnitee under this Agreement or otherwise for any amounts paid in settlement
of any Proceeding effected without Covidien Ltd.’s written consent, such consent
not to be unreasonably withheld; provided, however, that if a Change in Control
has occurred, Covidien Ltd. shall be liable for indemnification of Indemnitee
for amounts paid in settlement if the Independent Counsel has approved the
settlement. Covidien Ltd. shall not settle any Proceeding in any manner that
would impose any penalty or limitation on Indemnitee without Indemnitee’s
written consent. Covidien Ltd. shall not be liable to indemnify the Indemnitee
under this Agreement with regard to any judicial award if Covidien Ltd. was not
given a reasonable and timely opportunity, at its expense, to participate in the
defense of such action; Covidien Ltd.’s liability hereunder shall not be excused
if assumption of the defense of the Proceeding by Covidien Ltd. was barred by
this Agreement.
7.    Establishment of Trust. In the event of a Change in Control Covidien Ltd.
shall, upon written request by Indemnitee, create a trust for the benefit of the
Indemnitee (the “Trust”) and from time to time upon written request of
Indemnitee shall fund the Trust in an amount sufficient to satisfy any and all
Expenses reasonably anticipated at the time of each such request (a) to be
incurred in connection with investigating, preparing for, participating in,
and/or defending any Proceeding relating to an Indemnifiable Event and (b) to be
indemnifiable pursuant to this Agreement. The amount or amounts to be deposited
in the Trust pursuant to the foregoing funding obligation shall be determined by
the Independent Counsel. The terms of the Trust shall provide that (i) the Trust
shall not be revoked or the principal thereof invaded without the written
consent of the Indemnitee, (ii) the Trustee (as defined below) shall advance,
within five business days of a request by the Indemnitee, any and all Expenses
to the Indemnitee on the same terms and conditions as provided in Section 2(c)
(and the Indemnitee hereby agrees to reimburse the Trust under the same
circumstances for which the Indemnitee would be required to reimburse Covidien
Ltd. under Section 2(c) of this Agreement), (iii) the Trust shall continue to be
funded by Covidien Ltd. in accordance with the funding obligation set forth
above, (iv) the Trustee shall promptly pay to the Indemnitee all amounts for
which the Indemnitee shall be entitled to indemnification pursuant to this
Agreement, and (v) all unexpended funds in the Trust shall revert to Covidien
Ltd. upon a final determination by the Independent Counsel or a court of
competent jurisdiction, as the case may be, that the Indemnitee has been fully
indemnified under the terms of this Agreement. The trustee of the Trust (the
“Trustee”) shall be chosen by the Indemnitee. Nothing in this Section 7 shall
relieve Covidien Ltd. of any of its obligations under this Agreement. All income
earned on the assets held in the Trust shall be reported as income by Covidien
Ltd. for federal, state, local, and foreign tax purposes. Covidien Ltd. shall
pay all costs of establishing and maintaining the Trust and shall indemnify the
Trustee against any and all expenses (including attorney’s fees), claims,
liabilities, loss, and damages arising out of or relating to this Agreement or
the establishment and maintenance of the Trust.
8.    Non-Exclusivity. The rights of Indemnitee hereunder shall be in addition
to any other rights Indemnitee may have under Covidien plc’s Articles of
Association, the separate deed of indemnification which Indemnitee has with
Covidien plc, the Covidien Ltd. Organizational Documents, applicable law or
otherwise; provided, however, that this Agreement shall supersede

10



--------------------------------------------------------------------------------




any indemnification agreement between Covidien plc and/or Covidien Ltd. and the
Indemnitee entered into prior to the date hereof. To the extent that a change in
applicable law (whether by statute or judicial decision) permits greater
indemnification than would be afforded currently under Covidien plc’s Articles
of Association, the separate deed of indemnification which Indemnitee has with
Covidien plc, the Covidien Ltd. Organizational Documents, applicable law or this
Agreement, it is the intent of the parties that Indemnitee enjoy by this
Agreement the greater benefits so afforded by such change. 
9.    Continuation of Contractual Indemnity or Period of Limitations. All
agreements and obligations of Covidien Ltd. contained herein shall continue for
so long as Indemnitee shall be subject to, or involved in, any proceeding for
which indemnification is provided pursuant to this Agreement. Notwithstanding
the foregoing, no legal action shall be brought and no cause of action shall be
asserted by or on behalf of Covidien Ltd. or any Affiliate of Covidien Ltd.
against Indemnitee, Indemnitee’s spouse, heirs, executors, or personal or legal
representatives after the expiration of two years from the date of accrual of
such cause of action, or such longer period as may be required by the laws of
Bermuda under the circumstances. Any claim or cause of action of Covidien Ltd.
or its Affiliate shall be extinguished and deemed released unless asserted by
the timely filing and notice of a legal action within such period; provided,
however, that if any shorter period of limitations is otherwise applicable to
any such cause of action, the shorter period shall govern.
10.    Contribution. To the fullest extent permissible under applicable law, if
the indemnification provided for in this Agreement is unavailable to Indemnitee
for any reason whatsoever (other than pursuant to the terms hereof), Covidien
Ltd., in lieu of indemnifying Indemnitee, shall contribute to the amount
incurred by Indemnitee, whether for judgments, fines, penalties, excise taxes,
amounts paid or to be paid in settlement and/or for Expenses, in connection with
any claim relating to an Indemnifiable Event under this Agreement, in such
proportion as is deemed fair and reasonable in light of all of the circumstances
of such Proceeding in order to reflect (i) the relative benefits received by
Covidien plc and Covidien Ltd., on one hand, and Indemnitee, on the other hand,
as a result of the event(s) and/or transaction(s) giving cause to such
Proceeding; and/or (ii) the relative fault of Covidien plc and Covidien Ltd.
(and their respective directors, officers, employees and agents), on one hand,
and Indemnitee, on the other hand, in connection with such event(s) and/or
transaction(s). 
11.    Amendment of this Agreement. No supplement, modification, or amendment of
this Agreement shall be binding unless executed in writing by each of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
binding unless in the form of a writing signed by the party against whom
enforcement of the waiver is sought, and no such waiver shall operate as a
continuing waiver. Except as specifically provided herein, no failure to
exercise or any delay in exercising any right or remedy hereunder shall
constitute a waiver thereof. 
12.    Subrogation. In the event of payment under this Agreement, Covidien Ltd.
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable Covidien Ltd. effectively to bring suit to
enforce such rights. 

11



--------------------------------------------------------------------------------




13.    No Duplication of Payments. Covidien Ltd. shall not be liable under this
Agreement to make any payment in connection with any claim made by Indemnitee to
the extent Indemnitee has otherwise received payment (under any insurance
policy, Covidien plc’s Articles of Association, the separate deed of
indemnification which Indemnitee has with Covidien plc, the Covidien Ltd.
Organizational Documents or otherwise) of the amounts otherwise indemnifiable
hereunder.
14.    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors (including any direct or indirect successor by purchase, merger,
consolidation, or otherwise to all or substantially all of the business and/or
assets of the Covidien Ltd.), assigns, spouses, heirs, and personal and legal
representatives. Covidien Ltd. shall require and cause any successor thereof
(whether direct or indirect by purchase, merger, consolidation, or otherwise) to
all, substantially all, or a substantial part, of the business and/or assets of
the Covidien Ltd., by written agreement in form and substance satisfactory to
Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that Covidien Ltd. would be required to perform if
no such succession had taken place. The indemnification provided under this
Agreement shall continue as to Indemnitee for any action taken or not taken
while serving in an indemnified capacity pertaining to an Indemnifiable Event
even though he may have ceased to serve in such capacity at the time of any
Proceeding or is deceased and shall inure to the benefit of the heirs,
executors, administrators, legatees and assigns of such a person. 
15.     Severability. If any provision (or portion thereof) of this Agreement
shall be held by a court of competent jurisdiction to be invalid, void, or
otherwise unenforceable, the remaining provisions shall remain enforceable to
the fullest extent permitted by law. Furthermore, to the fullest extent
possible, the provisions of this Agreement (including, without limitation, each
portion of this Agreement containing any provision held to be invalid, void, or
otherwise unenforceable, that is not itself invalid, void or unenforceable)
shall be construed so as to give effect to the intent manifested by the
provision held invalid, void or unenforceable. 
16.    Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of New York applicable to contracts made
and to be performed in such State without giving effects to its principles of
conflicts of laws. 
17.    Notices. All notices, demands, and other communications required or
permitted hereunder shall be made in writing and shall be deem to have been duly
given if delivered by hand, against receipt, or mailed, postage prepaid,
certified or registered mail, return receipt requested, and address to Covidien
Ltd. at:
Covidien Ltd.
1st Floor, 20 On Hatch, Lower Hatch Street
Dublin 2
Ireland
Attn: General Counsel
Facsimile: +353-1-438-1798
and

12



--------------------------------------------------------------------------------






Covidien
15 Hampshire Street
Mansfield, MA 02048
Attn: General Counsel
Facsimile: (508) 261-8544
And to Indemnitee at:
[●]




Notice of change of address shall be effective only when given in accordance
with this Section. All notices complying with this Section shall be deemed to
have been received on the date of hand delivery or on the third business day
after mailing.
18.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.



13



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as the day specified above.
 
 
 
 
COVIDIEN LTD.
 
 
By:
 
 
Its:
 
 
 
 
INDEMNITEE
 
 
Typed Name:

 



14

